Brovles, O. J.
1. Where the owner of an automobile, which was damaged in a collision with a truck, brings suit for the damages against the owner of the truck, and where it develops during the trial that after the collision and prior to the filing of the suit an insurance company (which insured the plaintiff’s automobile against loss caused by collision) paid the plaintiff an amount equal to the full value of his automobile (the value it had immediately preceding the collision), and that the plaintiff has no beneficial interest in the action, although he retains the legal title to the automobile, the suit can not be maintained, unless the petition be amended and the action brought in the name of the holder of the legal title, for the use of the insurer. Atlanta Cadillac Co. v. Manley, 29 Ga. App. 522 (2), and citations.
2. Under the ruling stated above, the court erred in repelling the evidence set forth in grounds 1 and 3 of the amendment to the motion for a new trial. That evidence strongly tended to show that the owner of the automobile had been settled with in full by the insurance company, that he had received the full value of his property, and that he had no beneficial interest whatever in the pending suit; and it should have gone to the jury, with appropriate instructions from the court.
3. In view of the above-stated rulings, the other special grounds of the *797motion for a new trial are not passed upon, as the alleged errors are not likely to recur upon another trial.
Decided January 12, 1926.
Rehearing denied February 4, 1926.
William E. Arnaud, Jones, Evins, Moore & Powers, tor plaintiffs in error.
King, Spalding, MacDougald & Sibley, Estes Doremus, contra.

Judgment reversed.


Luke, J., concurs. Blood-worth, J., dissents.